466 F.2d 502
UNITED STATES of America, Plaintiff-Appellee,v.Reggie ISAAC, Defendant-Appellant.
No.72-1563 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 25, 1972.

Philip S. Brooks, New Orleans, La., court-appointed, for defendant-appellant.
Gerald J. Gallinghouse, U.S. Atty., Patrick C. McGinity, Mary Williams Cazalas, Asst. U.S. Attys., New Orleans, La., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellant Isaac was found guilty by a jury of knowingly and intentionally distributing approximately 11.65 grams of heroin in violation of 21 U.S.C. Sec. 841 (a)(1).  He contends that the judgment of conviction should be reversed because he was entrapped by undercover agents and would not have sold or distributed the heroin except for such entrapment.  We affirm.


2
The evidence with respect to the issue of entrapment was fully developed during the course of the trial and was submitted to the jury under proper instructions of the court.  There was ample evidence to support the verdict and judgment of guilt.  See Sorrells v. United States, 287 U.S. 435, 53 S.Ct. 210, 77 L.Ed. 413 (1932); United States v. Villafana, 455 F.2d 478 (5th Cir. 1972); United States v. Virciglio, 441 F.2d 1295 (5th Cir. 1971); Pierce v. United States, 414 F.2d 163 (5th Cir. 1969).


3
Judgment affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I